Title: After Orders, 10 May 1756
From: Washington, George
To: 



[Winchester, 10 May 1756]

After Orders.
The party ordered to Conogochieg, is to be of the men enlisted by Captain Bell, Lieutenant Campbell, Ensigns Deane and Fleming; as they will be left there with their captain. And the men belonging to the other companies, now under Captain Bell, be brought up in their room—If there should be more men

here belonging to those Officers, than the number ordered, they are all to go. As soon as this party is paraded, the Officer must wait on Colonel Washington to let him know it. He will review them before they go.
